Title: To James Madison from William Lee, 6 September 1815
From: Lee, William
To: Madison, James


                    
                        Sir,
                        Bordeaux Septr 6. 1815
                    
                    I have of late recd. a letter from C. Hughes Junr of Baltimore who went home from this place in the Transit with the Treaty of Ghent mentioning that a box had been sent to his house from that Vessel containing some french lamps and the object of his letter is to inquire if I knew to whom this box belongs—as I had before learnt that the wine I sent you by that Vessel had been drank on the passage and been replaced by some purchased here by Mr Hughes for his own use—I am apprehensive that the box in question may be the one containing the spiral Lamp which I took the liberty to send you directed to the care of M Boyd. If this should be the case I hope Sir you will do me the honor to direct its being sent to you. I am fearful that the trifles I have occasionally sent to Mrs M and the wine cordials &ce sent to you may not all have arrived safe.
                    I must beg leave to apologize for the manner in which this letter is written with my left hand the right arm being disabled by dislocation & fracture. I have the honor to be with the highest veneration Your devoted humble Servt
                    
                        
                            Wm Lee
                        
                    
                